DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 07/18/2022.
Claims 1 – 5, 7, and 8 are pending for consideration. 


Response to Arguments
Based on the Amendments/Remarks filed on 07/18/2022 (hereafter Remarks) rejection under 101 and 112 is withdrawn.  Applicant’s arguments with respect to claims 1 – 5, 7, and 8 have been fully considered but they are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manchovski (US 2021/0097795) (hereafter Manchovski) and in view of Reddy et al. (US 2019/0303623) (hereafter Reddy).

Regarding claim 1 Manchovski teaches: A blockchain system comprising: a registration terminal (Manchovski, in Para. [0027] discloses “The described method furthermore comprises a step of registering, by the owner device, first contract information of a smart contract, for granting access of the smart lock to the user device, on the decentralized trust network.”); 
including one or more processors, for registering a smart contract (Manchovski, in Para. [0081] discloses “Note that the smart-contract registration terminal 1, the transaction approval terminal 2, and the other terminals 3 described above can be implemented by using, for example, a general-purpose computer system including a central processing unit (CPU) or processor”);
 and an approval terminal, including one or more processors, for approving the smart contract, (Examiner note: approval terminal is met by the device 73 of Manchovski) (Manchovski, in Para. [0139] discloses “In Step S702 the user device 73 approves the smart contract and may also provides its own public key to the Blockchain”), wherein the registration terminal is configured to: extract from the smart contract, application binary interface (ABI) information used to access the smart contract (Manchovski, in Para. [0012] discloses “Application Binary Interface (ABI): An ABI is the interface between two program modules, one of which is often at the level of machine code. The interface is the de facto method for encoding/decoding data into/out of the machine code. Since the smart contract is in being stored in an encoded state in the Blockchain it needs to be possible to decode it on the device.”),
[by analyzing syntax of a script code of the smart contract,]
 [and issue a transaction including bytecode generated by compiling the smart contract and the extracted ABI information,] 
and the approval terminal is configured to: verify whether it is possible to access the bytecode included in the transaction by checking whether the bytecode included in the transaction can be accessed by the ABI information included in the transaction (Examiner note: as noted above, the approval terminal is met by the device/unit 73) 
(Manchovski, in Para. [0136] discloses “FIG. 7 shows the interaction of four different parties, that is the owner device 71 associated with the smart lock 74 and/or asset, the user device 73 to which (possibly temporary and/or restricted) access of the asset is to be granted and the Blockchain network 75.”  Manchovski, in Para. [0142] discloses “The user then sends the validated token to the lock using the UUID of the lock as indicated by the token (Step S707) and the lock approves access (Step S708)”) and if it is possible to access the bytecode, generate a block including the transaction and make the block and the ABI information reflected on a distributed ledger of each terminal in the blockchain system (Manchovski, in Para. [0046] discloses “If the smart lock can access the Blockchain network, the smart lock is also able to obtain and validate the terms of a smart contract directly on the Blockchain network, either by locally synchronizing with changes made to the Blockchain or by accessing the Blockchain network using a proxy server”)
Manchovski fails to explicitly teach: by analyzing syntax of a script code of the smart contract
and issue a transaction including bytecode generated by compiling the smart contract and the extracted ABI information
Reddy from the analogous technical field teaches: by analyzing syntax of a script code of the smart contract, (Reddy, in Para. [0052] discloses “the process 30 may further include static code analysis with a static analysis application, as indicated by block 38. In some embodiments, a program may be configured, for instance with a static analysis policy, to analyze programmatically a version of code, for instance, in source code form, of a software asset.” Reddy, in Para. [0042] discloses “software assets may be encoded any programming language, by code, or machine code with reserve terms that signal such an invocation and identify the invoked body of code according to a grammar and syntax of the language, and some embodiments may be configured to parse program code to extract records defining the edges 16 and identifying software assets 14”. Reddy, in Para. [0054] discloses “the pipeline may include various dynamic analysis tests 42 of the as built software asset. Examples of dynamic analysis may include unit tests, performance tests, penetration testing, performance tests, fuzzing, program analysis, runtime verification, software profiling, functionality tests, stress test, and the like.”)
and issue a transaction including bytecode generated by compiling the smart contract and the extracted ABI information (Examiner note: compiling the smart contract is met by executing a code of smart contract comprising compilation; processing transactions based on smart contract code execution/compilation and available ABI information is met by processing transactions based on verification with a consensus algorithm on network permissions) (Reddy, in Para. [0060] discloses “additional artifacts may be generated regarding the software asset during execution in production. For example, various parties may report software bugs, as indicated by block 52, report vulnerabilities, as indicated by block 54, and application performance monitoring and management software may monitor performance of the software asset, as indicated by block 56.” Reddy, in Para. [0141] discloses “Code of the smart contract and outputs may be verified with a consensus algorithm executing on a permissioned or permission less collection of hosts on a network, which is potentially a different set from the hosts implementing the above-described blockchain” Reddy, in Para. [0231] discloses “the decentralized computing platform is implemented with a plurality of computing nodes, the computing platform is configured to execute code of smart contracts with the computing nodes and determine a consensus result of executed code of smart contracts among the computing nodes, and the address identifies a location of the smart contract in a blockchain”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manchovski, in view of the teaching of Reddy which discloses analysis of grammar/syntax of the code of smart contract including providing issues of execution/compilation of the code in order to improve management of smart contract (Reddy, [0042, 0052, 0054, 0060, 0231]). 

Regarding claim 2 Manchovski as modified by Reddy teaches: The blockchain system according to claim 1, wherein the distributed ledger includes an ABI information database that stores the ABI information, and the approval terminal is configured to register an address of the smart contract (Examiner note: as noted above, approval terminal is met by the device 73 of Manchovski; processing/registering the smart contract address in met by the processing of relevant meta data including creation of related token) (Manchovski, in Para. [0141] discloses “The user device 73 confirms the receipt of the push notification and checks the validity of the token against the Blockchain (Step S705). The user device 73 furthermore approves the token flag (Step 706) and may download additional token information over a secure channel and using his Blockchain account for accountability.” Manchovski, in Para. [0162] discloses “The meta information may, for example, include some of the data related to the creation of the smart contract or of the token 906, such as a Blockchain address of the smart contract, or may simply state that a token created by the specific owner device 901 exists for the specific smart lock 904.”) and the ABI information into the ABI information database in thePage: 3 of 7 approval terminal (Manchovski, in Para. [0012] discloses “the ABI needs to be transmitted along with the address of the smart contract to the device that should work with the ABI. Thus based on the address the smart contract can be found on the Blockchain network and the ABI reveals how to work with the smart contract.”)
and set a hash value of the ABI information database after the registration in a header of the block (Manchovski, in Para. [0011] discloses “Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.” Manchovski, in Para. [0022] discloses “a method for digital authentication, wherein an owner device, which is associated with a smart lock, receives identity information of a user device requesting access to the smart lock, wherein the information indicating that the smart lock is associated with the owner device may be pre-registered on a Blockchain network.”).

Regarding claim 3 Manchovski as modified by Reddy teaches: The blockchain system according to claim 1, wherein the distributed ledger includes a state database that stores the bytecode (Manchovski, in Para. [0006] discloses “Decentralized authentication based on Blockchain technology is discussed in US 2017/0149560 A1, but this authentication is restricted to virtual authentication to a database, which also requires internet connectivity of the virtual asset that is to be accessed”), and the approval terminal is configured to register the bytecode into the state database in the approval terminal and set a hash value of the state database after the registration in a header of the block (Examiner note: setting the hash value as followed the registration in the blockchain is met by the setting the hash pointer linked to the respective block) (Manchovski, in Para. [0114] discloses “the owner device generates a respective smart contract and/or, which is registered on the Blockchain network for, for example, auditing purposes and for verifying the permission of the user and/or the owner.” Manchovski, in Para. [0011] discloses “Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.”).


Regarding claim 4 Manchovski teaches: A registration terminal for registering a smart contract in a blockchain, (Examiner note: a registration terminal is met by the operation of registration smart lock and smart contract on the remote device using UUID) (Manchovski, in Para. [0015] discloses “a specific client application installed on the user device needs to be registered on the remote device using a unique identification or address, such as a Universally Unique Identifier (UUID) and the server application of the remote device” Manchovski, in Para. [0022] discloses “a method for digital authentication, wherein an owner device, which is associated with a smart lock, receives identity information of a user device requesting access to the smart lock, wherein the information indicating that the smart lock is associated with the owner device may be pre-registered on a Blockchain network.” Manchovski, in Para. [0025] discloses “Said information may be registered in the smart contract, wherein the smart lock and the smart contract may have a 1:1 relation, in which case the identifier of the smart lock may be used to indicate the address of the smart contract.” Manchovski, in Para. [0114] discloses “the owner device generates a respective smart contract and/or, which is registered on the Blockchain network for, for example, auditing purposes and for verifying the permission of the user and/or the owner.”) comprising one or more processors (Manchovski, in Para. [0081] discloses “Note that the smart-contract registration terminal 1, the transaction approval terminal 2, and the other terminals 3 described above can be implemented by using, for example, a general-purpose computer system including a central processing unit (CPU) or processor”) configured to: extract from the smart contract, application binary interface (ABI) information used to access the smart contract (Manchovski, in Para. [0205] discloses “The authentication as discussed above with respect to FIG. 13 works through signatures from which addresses may be extracted and the addresses may then be verified against the Blockchain” Manchovski, in Para. [0012] discloses “the ABI needs to be transmitted along with the address of the smart contract to the device that should work with the ABI. Thus based on the address the smart contract can be found on the Blockchain network and the ABI reveals how to work with the smart contract.”).
Manchovski fails to explicitly teach: by analyzing syntax of a script code of the smart contract; 
and issue a transaction including bytecode generated by compiling the smart contract and the extracted ABI information.
Reddy from the analogous technical field teaches: by analyzing syntax of a script code of the smart contract, (Reddy, in Para. [0052] discloses “the process 30 may further include static code analysis with a static analysis application, as indicated by block 38. In some embodiments, a program may be configured, for instance with a static analysis policy, to analyze programmatically a version of code, for instance, in source code form, of a software asset.” Reddy, in Para. [0042] discloses “software assets may be encoded any programming language, by code, or machine code with reserve terms that signal such an invocation and identify the invoked body of code according to a grammar and syntax of the language, and some embodiments may be configured to parse program code to extract records defining the edges 16 and identifying software assets 14”. Reddy, in Para. [0054] discloses “the pipeline may include various dynamic analysis tests 42 of the as built software asset. Examples of dynamic analysis may include unit tests, performance tests, penetration testing, performance tests, fuzzing, program analysis, runtime verification, software profiling, functionality tests, stress test, and the like.”)
and issue a transaction including bytecode generated by compiling the smart contract and the extracted ABI information (Examiner note: compiling the smart contract is met by executing a code of smart contract comprising compilation; processing transactions based on smart contract code execution/compilation and available ABI information is met by processing transactions based on verification with a consensus algorithm on network permissions) (Reddy, in Para. [0060] discloses “additional artifacts may be generated regarding the software asset during execution in production. For example, various parties may report software bugs, as indicated by block 52, report vulnerabilities, as indicated by block 54, and application performance monitoring and management software may monitor performance of the software asset, as indicated by block 56.” Reddy, in Para. [0141] discloses “Code of the smart contract and outputs may be verified with a consensus algorithm executing on a permissioned or permission less collection of hosts on a network, which is potentially a different set from the hosts implementing the above-described blockchain” Reddy, in Para. [0231] discloses “the decentralized computing platform is implemented with a plurality of computing nodes, the computing platform is configured to execute code of smart contracts with the computing nodes and determine a consensus result of executed code of smart contracts among the computing nodes, and the address identifies a location of the smart contract in a blockchain”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manchovski, in view of the teaching of Reddy which discloses analysis of grammar/syntax of the code of smart contract including providing issues of execution/compilation of the code in order to improve management of smart contract (Reddy, [0042, 0052, 0054, 0060, 0231]).

Regarding claim 7 Manchovski, as modified by Reddy teaches: A non-transitory computer readable storage medium storing a smart contract registration program that causes a computer to function as the registration terminal according to claim 4 (Manchovski, in Para. [0027] discloses “The described method furthermore comprises a step of registering, by the owner device, first contract information of a smart contract, for granting access of the smart lock to the user device, on the decentralized trust network.”).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manchovski (US 2021/0097795) (hereafter Manchovski) and in view of Staples et al.  (US 2019/0199531) (hereafter Staples).

Regarding claim 5 Manchovski teaches: An approval terminal for approving a transaction in a blockchain system (Examiner note: approval terminal is met by the device 73 of Manchovski) (Manchovski, in Para. [0139] discloses “In Step S702 the user device 73 approves the smart contract and may also provides its own public key to the Blockchain”),
comprising one or more processors (Manchovski, in Para. [0081] discloses “Note that the smart-contract registration terminal 1, the transaction approval terminal 2, and the other terminals 3 described above can be implemented by using, for example, a general-purpose computer system including a central processing unit (CPU) or processor”)
[configured to: receive a transaction including bytecode of a smart contract and application binary interface (ABI) information used to access the smart contract;] 
verify whether it is possible to access the bytecode included in the transaction by checking whether the bytecode included in the transaction can be accessed by the ABI information included in the transaction (Manchovski, in Para. [0136] discloses “FIG. 7 shows the interaction of four different parties, that is the owner device 71 associated with the smart lock 74 and/or asset, the user device 73 to which (possibly temporary and/or restricted) access of the asset is to be granted and the Blockchain network 75.”  Manchovski, in Para. [0142] discloses “The user then sends the validated token to the lock using the UUID of the lock as indicated by the token (Step S707) and the lock approves access (Step S708)”);
and, if it is possible to access the bytecode, generate a block including the transaction and make the block and the ABI information reflected on a distributed ledger of each terminal in the blockchain system (Manchovski, in Para. [0011] discloses “Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.” Manchovski, in Para. [0012] discloses “the ABI needs to be transmitted along with the address of the smart contract to the device that should work with the ABI. Thus based on the address the smart contract can be found on the Blockchain network and the ABI reveals how to work with the smart contract.”)
Manchovski fails to explicitly teach: configured to: receive a transaction including bytecode of a smart contract and application binary interface (ABI) information used to access the smart contract 
Staples from the analogous technical field teaches: configured to: receive a transaction including bytecode of a smart contract and application binary interface (ABI) information used to access the smart contract 
(Examiner note: receiving transactions related to the smart contract and ABI data is met by disclosed operations of the Dynamic Access Control Interface 170 of Staples) (Staples, in Para. [0131] discloses “To deploy the smart contract as a process instance, the compiled code of the script and the Application Binary Interface (ABI) are required. The ABI defines how to interact with the Dynamic Access Control Interface 170”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manchovski, in view of the teaching of Staples which discloses operations of the dynamic access control unit/interface in order to improve control and management over the smart contract transactions (Staples, [0131]).  

Regarding claim 8 Manchovski teaches: A non-transitory computer readable storage medium storing a smart contract registration program that causes a computer to function as the approval terminal according to claim 5 (Examiner note: as noted above, approval terminal is met by the device 73 of Manchovski; operation of causing computer to  function as an approval terminal as the result of the registration is met by pushing the device 73 for approval as the result of the reception of push notification) (Manchovski, in Para. [0139] discloses “In Step S702 the user device 73 approves the smart contract and may also provides its own public key to the Blockchain” Manchovski, in Para. [0141] discloses “The user device 73 confirms the receipt of the push notification and checks the validity of the token against the Blockchain (Step S705). The user device 73 furthermore approves the token flag (Step 706) and may download additional token information over a secure channel and using his Blockchain account for accountability.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Weber (US 20200327498).
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431